Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Response to Amendment
1.	Claims 1 and 6-9 have been amended and claim 31 added as requested in the amendment filed on January 24, 2022. Following the amendment, claims 1, 4-10 and 31 are pending in the instant application.
2.	Claims 1, 4-10 and 31 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on January 24, 2022 have been fully considered. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 4-10 and 31, as amended, is/are rejected under 35 U.S.C. 102(a)(1) or in the alternative, under 35 U.S.C. 103 as obvious over Bachofer et al., 1963, reference 6 of IDS filed on 08/30/2017. 
MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation, states,
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” (The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent
applications not solely on the basis of the claim language, but upon giving claims their
broadest reasonable construction “in light of the specification as it would be interpreted
by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d
1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004)). See also, In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to
amend the claims during prosecution, and broad interpretation by the examiner reduces
the possibility that the claim, once issued, will be interpreted more broadly than is
justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA
1969).
Claim 1, as currently amended, is directed to a method to provide a subject, wherein the subject has at least one eye comprising one retina and one opsin molecule, with an X-ray radiation pulses with rate of 200 to 1000 milliseconds per pulse so to stimulate the opsin molecule and change the membrane potential of at least one neuron of the subject. It is noted that the instant subject matter essentially reads on subjecting a subject, any subject including a 
The Bachofer et al. publication describes ERG (electroretinogram), a well-known technique generally performed by delivering to the eye either flashes or continuous exposure of X-rays. The article uses frogs as subjects and explains different duration of the pulses of the stimulus applied. Bachofer et al. does not describe stimulation of opsins or rhodopsin or changes in neuronal membrane potential(s), however, by virtue of stimulating retina by the same signals, X-rays, all the molecules within the retina were activated, which is reasonably expected to lead to changes in neuronal MP, absence evidence to the contrary. Further, the pulse parameters described within the publication are expressed in different units; however, when recalculated read on 1000 milliseconds per pulse. Thus, Bachofer et al. fully meets the limitations of the instant claims or in alternative, such as to use other living organisms or a human subject, makes the invention obvious.	
	
Conclusion
6.	No claim is allowed.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
February 18, 2022